TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00119-CR


Michelle Ochoa, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2001-253, HONORABLE GARY L. STEEL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due to be filed on May 14, 2002.  The court
reporter did not respond to the notice that the record is overdue.
The court reporter for the 22nd District Court, Mr. Rick Roberts, is ordered to tender
the reporter's record for filing in this cause no later than August 14, 2002.  This order will be
withdrawn if, no later than July 19, 2002, Mr. Roberts advises the court in writing that the reporter's
record has not been requested or that arrangements for payment have not been made. 
It is ordered July 5, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish